EXAMINER’S AMENDMENT
Election/Restrictions
This application is in condition for allowance except for the presence of Claims 13-20 directed to the method claims of Group II, non-elected without traverse in applicant’s remarks filed 11/18/2021 in response to a restriction requirement mailed 09/22/2021.  The method Claims 13-20 of non-elected Group II are not eligible for rejoinder with the device Claims 1-12 of elected Group I, because non-elected Claims 13-20 neither depend from nor require all limitations of allowable Claims 1-12 (see MPEP § 821.04).  Accordingly, Claims 13-20 have been cancelled (see MPEP § 821.02 teaching “[w]here the initial requirement is not traversed (either expressly or by virtue of an incomplete reply), the examiner should take appropriate action on the elected claims…”).

Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Formal matters of the instant application have been amended as follows (see MPEP § 714.03 authorizing examiner to correct formal matters without applicant’s authorization so long as claim scope is not altered): 
Regarding the Instant Specification:
Amend the non-descriptive Title to recite the following:
DISPLAY APPARATUS INCLUDING COLOR-CONVERSION LAYER AND FILTER LAYER STACKED IN DIFFERENT INSULATING LAYERS

Art of Record
The examiner’s thorough search of the available art yielded the following references, which the examiner considers most relevant to the patentability of the claimed invention:
U.S. Pre-Grant Pub. 2021/0359078 to- Kim et al. (commonly assigned and filed after the earliest filing date of the instant application of 11/11/2019)

U.S. Pre-Grant Pub. 2021/0305322 to- Song (commonly assigned and filed after the earliest filing date of the instant application of 11/11/2019).

U.S. Pre-Grant Pub. 2021/0134906 to- Lee et al. (commonly assigned)

U.S. Pre-Grant Pub. 2020/0212109 to- Lee et al. (commonly assigned)

U.S. Pre-Grant Pub. 2021/0327964 to- Jeon et al. (commonly assigned)

U.S. Pre-Grant Pub. 2021/0104578 to- Jo et al. (commonly assigned)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-12 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of independent Claim 1 including a display apparatus comprising, inter alia: 
a first insulating layer on a first display element of the first pixel, the first insulating layer defining a first opening portion corresponding to the first display element;
a second insulating layer on the first insulating layer, the second insulating layer defining a first opening corresponding to the first opening portion;
a first color conversion layer disposed in the first opening, the first color conversion layer comprising first quantum dots for converting incident light into first color light; and
a first filter layer on the first color conversion layer, wherein the first opening portion has a first extension portion which extends in a first direction and at least partially exposes the second insulating layer [emphasis examiner’s];
in combination with the other structural limitations as claimed.

Specifically, the prior art of record fails to teach or suggest the configuration emphasized above wherein the second insulating layer is exposed through the first extension portion of the first opening portion in the first insulating layer (see applicant’s Figs. 4-10 for illustration).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892

/Matthew E. Gordon/Primary Examiner, Art Unit 2892